DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021, 6/22/2021, and 1/20/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KLOCHKOV et al. (RU 2583970 C1), herein referred to as KLOCHKOV (see cited English translation).
Regarding Claim 1, KLOCHKOV discloses a method comprising: 
	launching, by a conducted electrical weapon (stun projectile, para. 0013 – line 200 – see figure 5)), an electrode (item 16/17,figure 5) toward a target; determining, by the conducted electrical weapon, a time of flight of the electrode between the conducted electrical weapon and the target; retrieving, by the conducted electrical weapon and from a memory, a velocity of deployment; and calculating, by the conducted electrical weapon, a distance between the 
KLOCHKOV - Paragraph 0015, lines 290-294 – discloses an electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). The ballistic computer/separate processor is considered to perform the claimed method of Claim 1.
Regarding Claim 3, KLOCHKOV discloses the method of claim 1, further comprising launching, by the conducted electrical weapon (see figure 5), a second electrode (another of item 16/17, figure 5) toward the target.
Regarding Claim 4, KLOCHKOV discloses the method of claim 3, wherein launching the second electrode comprises launching the second electrode at an angle relative to launching the electrode (See figure 5, all 3 electrodes are launched at relatively equal angles to one another). 
Regarding Claim 6, KLOCHKOV discloses the method of claim 3, further comprising determining, by the conducted electrical weapon, a second time of flight of the second electrode between the conducted electrical weapon and the target.
This limitation is considered taught in view of KLOCHKOV - Paragraph 0015, lines 290-294 – discloses an electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). The ballistic computer/separate processor is considered to perform the claimed method step of Claim 6).
Regarding Claim 7, KLOCHKOV discloses the method of claim 6, further comprising calculating, by the conducted electrical weapon, a second distance between the conducted electrical weapon and the target based on the velocity of deployment and the second time of flight.
This limitation is considered taught in view of KLOCHKOV - Paragraph 0015, lines 290-294 – discloses an electrical weapon provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). The ballistic computer/separate processor is considered to perform the claimed method step of Claim 7).
Regarding Claim 8, KLOCHKOV discloses a conducted electrical weapon (stun projectile, para. 0013 – line 200 – see figure 5) comprising: a handle (see figure 5) (para. 0002) comprising: a processing circuit; and a signal generator configured to provide a stimulus signal; and a deployment unit coupled within a bay of the handle, the deployment unit comprising: a deployment unit housing; and a plurality of electrodes, an electrode (item 16/17,figure 5) disposed within the housing, wherein the processing circuit of the handle is configured to perform operations comprising: launching a first electrode from the plurality of electrodes towards a target; determining a time of flight of the first electrode between the handle and the target; retrieving a velocity of deployment; and calculating a distance between the handle and the target based on the velocity of deployment and the time of flight.
KLOCHKOV - Paragraph 0015, lines 290-294 – discloses an electrical weapon configured to provide an electrical stimulus to a target, provided with a ballistic computer/separate processor that is used to determine the distance to the target from the weapon based on the flight time of the electric shock projectile and the known initial muzzle velocity (velocity of deployment). The ballistic computer/separate processor is considered to perform the claimed method of Claim 8.
Regarding Claim 9, KLOCHKOV discloses the conducted electrical weapon of claim 8, wherein the processing circuit is configured to perform further operations comprising launching a second electrode (another of item 16/17, figure 5) from the plurality of electrodes towards the target.
Allowable Subject Matter
Claims 2, 5, and 10-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 2, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 1, wherein determining the time of flight comprises: starting, by the conducted electrical weapon, a measurement of the time of flight at about an occurrence of a launch signal; and stopping, by the conducted electrical weapon, the measurement of the time of flight upon the electrode coupling to the target.
Regarding Claim 5, the references cited on PTO-892 form, alone or in combination form, fail to disclose the method of claim 4, further comprising calculating, by the conducted 
Regarding Claim 10, the references cited on PTO-892 form, alone or in combination form, fail to disclose the conducted electrical weapon of claim 9, wherein the processing circuit is configured to perform further operations comprising calculating a separation between the first electrode and the second electrode based on the distance and an angle of deployment.
Claims 11-15 depend upon that of Claim 10, and require all of the limitations of Claim 10, therefore Claims 11-15 are too considered as allowed.
Claims 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 16, the references cited on PTO-892 form, alone or in combination fail to disclose a method comprising: providing, by a conducted electrical weapon, a launch signal configured to cause deployment of an electrode towards a target; starting, by the conducted electrical weapon, a measurement of a time of flight at about an occurrence of the launch signal; stopping, by the conducted electrical weapon, the measurement of the time of flight upon the electrode coupling to the target; and calculating, by the conducted electrical weapon, a deployment distance between the conducted electrical weapon and the target based on the measurement of the time of flight.
Claims 17-20 depend upon that of Claim 16, and require all of the limitations of Claim 16, therefore Claims 17-20 are too considered as allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on PTO-892 form are related to the art of the present invention with respect to conducted electrical weapons and methods of using said conducted electrical weapons.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN CURTIS whose telephone number is (571)272-3564. The examiner can normally be reached M-F 8am-5pm; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

SEAN CURTIS
Examiner
Art Unit 2858



/S.C./Examiner, Art Unit 2858                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858